Citation Nr: 1452324	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Entitlement to service connection for a head injury with residual headaches.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in July 2014.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the July 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

1. In July 2014, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he wished to withdraw his claim to reopen his previously denied claims of service connection for bilateral hearing loss and tinnitus.

2.  In July 2014, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he wished to withdraw his claim of entitlement to service connection for a head injury with residual headaches.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of the claim to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for a head injury with residual headaches are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal, either in writing or verbally on the record at a Board hearing, at any time before the Board promulgates a final decision.  See 38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014). 

During the July 2014 Board hearing, the Veteran testified on the record that he wished to withdraw from the hearing and wished to withdraw all the issues currently on appeal before the Board.  

The Board concludes that further action with regard to the issues cited above is not appropriate.  The Board does not have jurisdiction over the withdrawn issues; and, as such, the Veteran's appeal is entirely dismissed.
ORDER

1.  The claim to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus are dismissed without prejudice. 

2.  The claim of entitlement to service connection for residuals of a head injury with headaches is dismissed without prejudice.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


